Citation Nr: 0411442	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  99-22 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial compensable rating for service 
connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which granted service connection for post-
traumatic stress disorder (PTSD) with an evaluation of 30 
percent effective February 10, 1998, and granted service 
connection for bilateral hearing loss with a 0 percent 
(noncompensable) evaluation effective February 10, 1999.  The 
veteran appealed for the assignment of higher ratings.  

A September 2003 RO rating decision granted a 100 percent 
rating for the veteran's   PTSD.  As the full benefit has 
been granted, that issue is no longer in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim, 
obtained all relevant evidence designated by the veteran, and 
provided a VA audiometric examination in order to assist in 
substantiating the claim.  

2.  The average puretone decibel losses and speech 
discrimination percentages from the March 1999 VA audiometric 
testing convert to Roman numeral level IV hearing in the 
right ear, and level II hearing in the left ear, pursuant to 
designations set forth in 38 C.F.R. § 4.85, Table VI.    

3.  With consideration of an exceptional pattern of hearing 
impairment, within the meaning of 38 C.F.R. § 4.86(b) 
(effective June 10, 1999), it is at least as likely as not 
that the veteran's service-connected bilateral hearing loss 
has been manifested by Roman numeral level V hearing in the 
right ear and level II hearing in the left ear, pursuant to 
designations set forth in 38 C.F.R. § 4.85, Table VI and 
Table VIa.  The veteran's hearing loss is not manifested by 
audiometric findings supportive of higher designations during 
any distinctive period since he filed his claim in February 
1999. 







CONCLUSION OF LAW

1.  Prior to June 10, 1999, the criteria for the assignment 
of an initial 10 percent rating for bilateral hearing loss, 
had not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 
4.85, Diagnostic Code 6100 (2003).  
    
2.  Effective June 10, 1999, with consideration of an 
exceptional pattern of hearing impairment, the criteria for 
the assignment of a 10 percent rating for bilateral hearing 
loss, but no more than 10 percent, have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.3, 4.7, 4.85, Diagnostic Code 6100; 4.86 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 1999 rating decision, the 
October 1999 Statement of the Case, and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim for the 
assignment of a higher rating for bilateral hearing loss, and 
complied with VA's notification requirements.  The Statement 
of the Case set forth the laws and regulations applicable to 
the veteran's claim.  Further, letters from the RO to the 
veteran dated May 2001, July 2001, June 2002, and March 2004 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the veteran before the RO decision 
that was the subject of this appeal.  However, the RO 
decision that is the subject of this appeal was in September 
1999, before the enactment of VCAA.  The RO obviously could 
not inform the veteran of law that did not exist.  Moreover, 
while the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was not in existence at the 
time of the September 1999 RO decision, notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  38 C.F.R. § 20.1102;  Bernard, supra.  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by May 2001, July 2001, June 2002, and March 2004 
letters and asked him to identify all medical providers who 
treated him for bilateral hearing loss.  The RO has obtained 
all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has been afforded VA audiometric 
examinations in March 1999, August 2001, and July 2002.

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Background

Service connection was established for bilateral hearing loss 
by a September 1999 rating decision.  A zero percent rating 
was assigned.  The veteran filed a notice of disagreement in 
October 1999.  Subsequent rating decisions have continued the 
zero percent evaluation.  

The veteran underwent a VA audiometric examination in March 
1999.  At the examination, right ear pure thresholds at 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured 
at 16, 75, 65, and 65 decibels, respectively.  Left ear pure 
thresholds at 1000 hertz, 2000 hertz, 3000 hertz, and 4000 
hertz were measured at 15, 50, 55, and 65 decibels, 
respectively.  Speech recognition scores were 80 percent for 
the right ear, and 88 percent for the left ear.  

In the September 1999 rating decision, the RO found that 
pursuant to Table VI of 38 C.F.R. § 4.85, hearing loss is 
evaluated as 0 percent disabling whenever the percentage of 
discrimination in one ear is between 76 and 82 with an 
average puretone decibel loss between 50 and 57, and 
discrimination in the other ear is between 84 and 90 with an 
average puretone loss between 42 and 49.  The RO considered 
the two newly enacted provisions regarding exceptional 
patterns of hearing loss in 38 C.F.R. §4.86, but it was also 
determined that such did not result in a compensable rating.   

The veteran subsequently underwent VA examinations in August 
2001 and July 2002.  At the August 2001 examination, right 
ear pure thresholds at 1000 hertz, 2000 hertz, 3000 hertz, 
and 4000 hertz were measured at 15, 70, 65, and 70 decibels, 
respectively.  Left ear pure thresholds at 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 10, 50, 
60, and 65 decibels, respectively.  Speech recognition scores 
were 84 percent for the right ear, and 88 percent for the 
left ear.  
  
At the July 2002 examination, right ear pure thresholds at 
1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were 
measured at 20, 70, 70, and 75 decibels, respectively.  Left 
ear pure thresholds at 1000 hertz, 2000 hertz, 3000 hertz, 
and 4000 hertz were measured at 15, 55, 60, and 75 decibels, 
respectively.  Speech recognition scores were 80 percent for 
the right ear, and 92 percent for the left ear.  
 
The veteran also underwent an audiometric examination at the 
Sherard Hearing Aid Center in May 2001.  At the examination, 
right ear pure thresholds at 1000 hertz, 2000 hertz, 3000 
hertz, and 4000 hertz were measured at 10, 70, 65, and 70 
decibels, respectively.  Left ear pure thresholds at 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured 
at 5, 35, 60, and 65 decibels, respectively.  

Outpatient records form the VA Medical Center in Cheyenne 
note significant bilateral hearing loss and that the veteran 
has been fitted for hearing aids in both ears.  

The veteran has also submitted statements from friends that 
note that the veteran suffers from hearing loss.  

Laws and Regulations

The veteran has appealed the RO decision assigning an initial 
noncompensable evaluation for his right ear hearing loss.  
Therefore, consideration must be given regarding whether the 
case warrants the assignment of separate ratings for the 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.

After the veteran filed his claim in February 1999, VA issued 
new regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 - 25,210 (May 11, 1999).  The new regulations were 
codified at 38 C.F.R. §§ 4.85-4.87a (2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

In reviewing this case, the Board must evaluate the veteran's 
service-connected hearing loss under both the old and current 
regulations to determine whether the veteran is entitled to 
an increased evaluation under either set of criteria.

The pertinent regulatory amendments regarding evaluations for 
hearing impairment did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating disability from a hearing loss 
disorder are identical.  See 64 Fed. Reg. 25,202 (May 11, 
1999) (discussing the method of evaluating hearing loss based 
on the results of puretone audiometry results and the results 
of a controlled speech discrimination tests, and indicating 
that there was no proposed change in this method of 
evaluation).

Under the new regulations, the title of Table VI was changed 
from "Numeric Designations of Hearing Impairment" (38 C.F.R. 
§ 4.87 (1998)) to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination" (38 C.F.R. § 4.85 (2003)).  Moreover, Table 
VII reflects that hearing loss is now rated under a single 
Code, that of Diagnostic Code 6100, regardless of the 
percentage of disability.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience. See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 dB's or more, an evaluation could be based upon either 
Table VI or Table VIa, whichever results in a higher 
evaluation. Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.  The 
RO considered these new provisions.  See Statement of the 
Case issued in October 1999.

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear. The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).    

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests which average puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87.  

Analysis

In the present case, the veteran's service-connected 
bilateral hearing loss was initially evaluated as 0 percent 
disabling.  The next higher rating of 10 percent is warranted 
only if the degree of the veteran's hearing loss meets the 
criteria in Tables VI, VIa, and VII of 38 C.F.R. § 4.85.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The March 1999 VA 
audiometric examination reveals an average puretone decibel 
threshold of 55 in the right ear and 46 in the left ear.  
Speech discrimination tests show 80 for the right ear and 88 
for the left ear.  When using these objective values in 
conjunction with 38 C.F.R. § 4.85, Table VI it is revealed 
that the veteran has level IV hearing for the right ear and 
level II hearing for the left ear.  Under 38 C.F.R. § 4.85, 
Table VII, such findings correspond to Diagnostic Code 6100, 
warranting a 0 percent rating.  
  
However, 38 C.F.R. § 4.86(b) (effective June 10, 1999) 
acknowledges an exceptional pattern of hearing loss.  The 
veteran in this case experiences this type of exceptional 
pattern of hearing loss in his right ear.  38 C.F.R. § 
4.86(b) mandates that the Roman Numeral designation of the 
veteran's right ear be increased by one level.  As a result, 
effective June 10, 1999, the veteran has level V hearing for 
the right ear and level II hearing for the left ear.  Under 
38 C.F.R. § 4.85, Table VII, such findings correspond to 
Diagnostic Code 6100, warranting a 10 percent rating.    

The August 2001 VA examination reveals similar findings, but 
one minor change results in a 0 percent rating.  The 
examination revealed an average puretone decibel threshold of 
55 in the right ear and 46 in the left ear.  Speech 
discrimination tests showed 84 for the right ear and 88 for 
the left ear.  When using these objective values in 
conjunction with 38 C.F.R. § 4.85, Table VI (for the left 
ear), and Table VIa (due to the exceptional pattern of 
hearing loss in the right ear) it was revealed that the 
veteran had level III hearing for the right ear and level II 
hearing for the left ear.  Under 38 C.F.R. § 4.86(b), the 
exceptional pattern of hearing loss in the veteran's right 
ear mandated that the Roman Numeral designation be increased 
by one level.  As a result, the veteran had level IV hearing 
for the right ear and level II hearing for the left ear, 
which translates into a zero percent rating. 38 C.F.R. § 
4.85, Table VII.  

The July 2002 VA examination again revealed similar findings 
but also resulted in a 0 percent rating.  The examination 
revealed an average puretone decibel threshold of 59 in the 
right ear and 51 in the left ear.  Speech discrimination 
tests showed 80 for the right ear and 92 for the left ear.  
When using these objective values in conjunction with 38 
C.F.R. § 4.85, Table VI (for the left ear), and Table VIa 
(due to the exceptional pattern of hearing loss in the right 
ear) it was revealed that the veteran had level IV hearing 
for the right ear and level I hearing for the left ear.  
Under 38 C.F.R. § 4.86(b), the exceptional pattern of hearing 
loss in the veteran's right ear mandated that the Roman 
Numeral designation be increased by one level.  As a result, 
the veteran had level V hearing for the right ear and level I 
hearing for the left ear.  The slight improvement in speech 
discrimination noted in the right ear at the August 2001 
examination had reverted to a speech discrimination of 80.  
However, in this examination, it was the left ear that showed 
slight improvement in speech discrimination.  According to 38 
C.F.R. § 4.85, Table VII, such findings warrant a 0 percent 
rating.  

The Board notes that in the September 1999 rating decision, 
the RO correctly stated the provisions of 38 C.F.R. § 4.86 
regarding exceptional patterns of hearing impairment, but it 
erroneously concluded that the provisions had no effect on 
the evaluation of the veteran's disability.  In fact, the 
provisions result in the veteran's hearing being rated as 
level V in the right ear (up from a level IV).  Taken 
together with the veteran's level II hearing in the left ear, 
such supports a 10 percent rating for hearing loss.  Since 
that audiometric examination, the veteran's hearing loss has 
remained relatively consistent.  His most recent examination 
noted a slight increase in puretone decibels levels.  
However, due to slight variations in speech discrimination 
since the September 1999 examination (first in the right ear 
and then in the left ear), the subsequent examinations yield 
findings that result in a zero percent rating.  

While arguably the weight of the evidence is against the 
claim for a compensable rating since the August 2001 
examination, the Board finds that, given the several 
audiometric examinations yielding similar findings that 
either result in a 10 percent disability rating or that hinge 
on the borderline between a 0 and 10 percent rating; with 
application of 38 C.F.R. § 4.7 and the doctrine of reasonable 
doubt, the veteran is entitled to a rating of 10 percent for 
bilateral hearing loss, effective June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.85, 4.86.  None of the 
audiometric findings support a rating in excess of 10 
percent.  Thus, while a staged rating is warranted for the 
veteran's hearing loss effective from June 10, 1999, due to 
the change in the rating criteria, an earlier "staged" 
compensable rating or a staged rating in excess of 10 percent 
after June 10, 1999, pursuant to Fenderson, supra, is not 
warranted. 










ORDER

An initial rating of 10 percent for bilateral hearing loss. 
prior to June 10, 1999, is denied.  

A rating of 10 percent for bilateral hearing loss, effective 
June 10, 1999, is granted, subject to the rules and 
regulations governing the payment of VA compensation 
benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



